1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   LAWTIS DONALD RHODEN,                            )   Case No.: 1:18-cv-00101-LJO-SAB (PC)
                                                      )
12                  Plaintiff,                        )
                                                      )   ORDER DENYING PLAINTIFF’S SECOND
13          v.                                        )   MOTION TO SUPPLEMENT THE COMPLAINT
                                                          WITH LEGAL AUTHORITY
14                                                    )
     DEPARTMENT OF STATE HOSPITALS,
                                                      )   [ECF No. 59]
     et al.,
15                                                    )
              Defendants.                             )
16                                                    )

17          Plaintiff Lawtis Donald Rhoden is a civil detainee appearing pro se and in forma pauperis in

18   this civil rights action pursuant to 42 U.S.C. § 1983.

19          Currently before the Court is Plaintiff’s second motion for leave to file supplemental legal

20   authority in support of his complaint, filed April 29, 2019.

21          On January 22, 2019, the Court granted Plaintiff’s motion to amend the complaint to add

22   Defendant Stefanie Heggen as a Defendant and to add a fourth cause of action for a violation of his

23   right to practice his religion in violation of the First Amendment and the Religious Land Use and

24   Institutionalized Persons Act (RLUIPA) of 2000, which was enacted in response to the constitutional

25   flaws with Religious Freedom Restoration Act of 1993 identified in City of Boerne v. P.F. Flores, 521

26   U.S. 507 (1997).
27   ///

28   ///

                                                          1
1             Plaintiff’s request to provide supplemental legal authority in support of his claims is not

2    necessary. Plaintiff’s factual allegations are accepted at true and need not be bolstered by legal

3    authority at the pleading stage. Accordingly, Plaintiff’s second motion to supplement the fifth

4    amended complaint with additional legal authority is denied.

5
6    IT IS SO ORDERED.

7    Dated:     April 30, 2019
8                                                        UNITED STATES MAGISTRATE JUDGE

9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                          2
